OPINION OF THE COURT
PER CURIAM:
Appellant, Bruce Norris was tried by a judge sitting with a jury and found guilty of murder of the second degree, *318robbery, criminal conspiracy and possession of a prohibited offensive weapon. Post-verdict motions were denied and he was sentenced to life imprisonment for the murder of the second degree; five to ten years’ imprisonment for the robbery; five to ten years’ imprisonment for criminal conspiracy (this term was to be consecutive with the robbery sentence). Appellant was also sentenced to two and one-half to five years’ imprisonment on the weapons conviction (this sentence was to be concurrent with all of the other sentences).
On this appeal appellant claims that he is entitled to a new trial on the basis of after discovered evidence. Having examined appellant’s claim, we find it to be without merit.
Judgment of Sentence affirmed.